Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 4, and 6-13 are allowed.
With respect to the 112(a) rejection, paragraph [0008] of the instant application states “receiving a request to trigger a coaching mode from the client device […] the method includes pausing the gameplay of the game and accessing a coach database”.  Paragraph [0031] discloses that “a selector is chosen by the user to pause the game. […] pausing gameplay can be performed using controller inputs […] in this configuration, the pausing of the game is intended to cause the access of a coach database 132 by the cloud gaming system”.  As such, one input is simultaneously a request to trigger a coaching mode as well as a request to pause the game, thus   the claim language of “the gameplay of the game being paused responsive to the requested coaching assistance by said another player” complies with the written description requirement.
With respect to the art rejection applicant’s amendments and arguments overcome the rejection of Onda.  Specifically, Onda requires the player to enter search queries to the system, and identify access information about the gameplay.  However the claims now require “searching, by the server, responsive to the request, the coach database to automatically identify said coaching session as corresponding to said select point in gameplay by another user, the searching avoids separately searching of videos by said another user.  As such it is clear that this search is not conducted using search queries entered by a user, but instead finds coaching sessions based on its correspondence to a select point in gameplay.
With respect to “avoids separately searching of videos by said another user”, this is interpreted as a negative limitation under MPEP 2173.05(i), as such “the protection sought is set forth definitely, albeit negatively.”  This limitation has support at least in paragraph [0006] of the instant application.
As such, the claims are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715